United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




TAROLLI, SUNDHEIM, COVELL & TUMMINO L.L.P.1300 EAST NINTH STREET, SUITE 1700CLEVELAND OH OHIO 44114


In re Application of: 					Petition Decision
Deans et al.
Serial No.:  15767085
Filed:  Aril 9, 2018
Attorney Docket No.:   ATY-0030US



This is in response to the Request, which Request is being treated as a Petition filed by applicants under 37 CFR § 1.181 on May 18, 2022, requesting the withdrawal of finality of January 13, 2022.
Applicants’ arguments have been noted.   However, the petition was untimely and therefore the merits of such won't be considered.  Applicant should note that 37 CFR 1.181(f) indicates that any petition not filed within two months of the mailing date of the action from which relief is requested may be dismissed as untimely.  If applicants want consideration after the two months, applicants should file a petition, and corresponding petition fee for such, under 37 CFR 1.183 and ask for a suspension of the Rule 181 and ask that consideration be made later than the 2 months.  Accordingly, the petition filed under 37 CFR 1. 181 is DISMISSED as untimely. 

Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/MC Seidel/
Marianne C. Seidel, Quality Assurance Specialist
Technology Center 1600